SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

297
CA 11-01744
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


ELLEN J. GALLAGHER, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

EDWARD R. GALLAGHER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GETNICK, LIVINGSTON, ATKINSON & PRIORE, LLP, UTICA (THOMAS L. ATKINSON
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered August 8, 2011 in a divorce action. The order,
among other things, denied defendant’s motion for recusal and held
defendant in contempt of court.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the fifth ordering
paragraph and as modified the order is affirmed without costs.

     Same Memorandum as in Gallagher v Gallagher ([appeal No. 1] ___
AD3d ___ [Mar. 23, 2012]).




Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court